Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
February 20, 2020.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-20-00056-CV



           IN RE DONYELL RAYNARD MCCULLOUGH, Relator


                          ORIGINAL PROCEEDING
                         WRIT OF HABEAS CORPUS
                               245th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2001-55732

                          MEMORANDUM OPINION

      On January 23, 2020, relator Donyell Raynard McCullough filed a petition for
writ of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (Supp.); see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the Harris
County Sheriff to release relator from jail.

      Relator’s petition does not meet any of the requirements for the form and
contents of a petition stated in Rule of Appellate Procedure 52.3. For example,
relator argues that the State of Texas Office of Child Support Enforcement failed to
establish jurisdiction over relator, but relator fails to provide any citations to
authorities and to an appendix or a record. See Tex. R. App. P. 52.3(h); In re Lausch,
177 S.W.3d 144, 154 (Tex. App.—Houston [1st Dist.] 2005, orig. proceeding).
Additionally, relator has not provided an Appendix that complies with Rule 52.3(k)
or a record that complies with Rule 52.7.

      For these reasons, we deny relator’s petition for writ of habeas corpus.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                            2